                Case 2:20-cv-00571 Document 1-1 Filed 08/28/20 Page 1 of 1 PageID #: 7

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                Southern District
                                                 __________       of West
                                                             District     Virginia
                                                                      of __________

                        Bradley Eldred                            )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
          Shield Roofing and Construction, LLC                    )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Shield Roofing and Construction, LLC
                                       Cabrales, Jose
                                       19951 Quinlan Street
                                       Orlando, FL 32833




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Daniel T. Yon
                                       Ralph J. Hagy
                                       Bailes, Craig Yon & Sellards, PLLC
                                       401 Tenth Street, Suite 500
                                       Huntington, WV 25720


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
